DETAILED ACTION
In response to communication filed on 6/9/2020.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020, 11/23/2020, 12/3/2020, and 6/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1,2,3,6,7,10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1,2,3,6,7,10 and 11, the limitation “simplified radio link control layer function” is indefinite because it is unclear to what a “simplified” radio link control layer comprises of and what differentiates it from a radio link control layer known in the art.  For the purposes of examination, the limitation will be seen as a radio link control layer function as known in the field of endeavor.
	Regarding claim 6, the limitation “the data from the second network node includes uplink data, the second is a terminal device, and the third network node is a fifth relay node or a donor base station” is indefinite because it is unclear to what defines a second and third network node when the second network node is defined as a third relay node or donor base station and the third network node is defined as a fourth relay node in claim 3 from which claim 6 depends upon.
	Regarding claim 7, the limitation “the data from the second network node includes uplink data, the second is a sixth relay node, and the third network node is a seventh relay node or a donor base station” is indefinite because it is unclear to what defines a second and third network node when the second network node is defined as a third relay node or donor base station and the third network node is defined as a fourth relay node in claim 3 from which claim 7 depends upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karampatsis et al. (US Pub. 2020/0187152)(K1 hereafter).

Regarding claim 1, K1 teaches a communication apparatus configured for use as a first network node [refer Fig. 2A; 210], the first network node being a first relay node [paragraph 0040], the communication apparatus comprising:  
a processor [refer Fig. 3; 305]; and 
a memory [refer Fig. 3; 310] configured to store computer readable instructions that, when executed by the processor, cause the communication apparatus to provide execution [paragraph 0061] comprising: 
receiving, data from a second network node (i.e. source eNB)[refer Fig. 2A; 215][paragraph 0057]; 
performing, first-part processing (i.e. receiving using corresponding layers)[paragraph 0055] and second-part processing (i.e. transmitting using corresponding layers)[paragraph 0052] on the received data (the relay provides a connection between the UE and the eNB and translates the PC5 layer (i.e. UE connection) to Uu layers (i.e. eNB connection) and vice versa)[paragraph 0055]; and 
sending, processed data [paragraph 0055] to a third network node (i.e. remote UE)[refer Fig. 2A; 205][paragraph 0057], the first-part processing includes at least one of: physical layer function processing (i.e. PHY layer), media access control layer function processing (i.e. MAC layer), and adaptation function processing (i.e. adaption layer)[paragraph 0055]; and 
the second-part processing includes at least one of: simplified radio link control layer function processing (i.e. RLC layer), adaptation function processing (i.e. adaption layer), media access control layer function processing (i.e. MAC layer), and physical layer function processing (i.e. PHY layer)[paragraph 0052].  

Regarding claim 2, K1 teaches the data from the second network node includes downlink data (i.e. data to be transmitted to UE)[paragraph 0052], the second network node is a donor base station (i.e. serving or source eNB)[refer Fig. 2A; 215], and the third network node is a terminal device (i.e. remote UE)[refer Fig. 2A; 205]; 
the first-part processing and the second-part processing are sequentially performed (i.e. in one direction) on the downlink data (the relay translates the PC5 layers to Uu layers and vice versa (i.e. from eNB to remote UE) [paragraph 0055], the relay provides connections from eNB to remote UE to transport data [paragraph 0057]); and 
the first-part processing comprises: the physical layer function processing (i.e. PHY layer), the media access control layer function processing (i.e. MAC layer), and the adaptation function processing (i.e. adaption layer)[paragraph 0055]; and 
the second-part processing comprises: the simplified radio link control layer function processing (i.e. RLC layer), the media access control layer function processing (i.e. MAC layer), and the physical layer function processing (i.e. PHY layer)[paragraph 0052].  

Regarding claim 4, K1 teaches the downlink data includes at least one of: information about an identifier of the terminal device (the UE is identified in the adaption layer header on the Uu by an identifier)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (UE bearers are indicated by additional information in the DPCP layer within the adaption layer header)[paragraph 0052].  

Regarding claim 13, K1 teaches a communication apparatus configured for use as a donor (i.e. serving or source) base station [refer Fig. 2A; 215], the communication apparatus comprising:  
a processor (it is inherent that an eNB, which is a base unit that operates in a network and provides network access [refer paragraph 0038] would comprise of a processor); and  
a memory configured to store computer readable instructions that, when executed by the processor, cause the communication apparatus to (it is inherent that an eNB, which is a base unit that operates in a network and provides network access [refer paragraph 0038] would comprise of a memory comprised of instructions to operate as known in the art) provide execution comprising: 
sending, after performing radio link control layer function processing and adaptation function processing (the eNB has an Uu layer connection to a relay, which comprises of an RLC layer and adaption layer)[paragraph 0055], downlink data (i.e. PDCP PDU) to a terminal device [refer Fig. 2A; 205] by using at least one relay node [refer Fig. 2A; [paragraph 0057], the downlink data sent to the terminal device [paragraph 0057] includes at least one of: 
information about an identifier of the terminal device (the remote UE is identified in the adaption layer header on the Uu)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (remote UE bearers are indicated by additional information included in the PDCP layer within the adaption layer header of PDCP PDU)[paragraph 0052].  

Regarding claim 16, K1 teaches a communication apparatus configured for use as, a terminal device (i.e. remote UE)[refer Fig. 2A; 205], the communication apparatus comprising: 
a processor (it is inherent that a remote UE, which can include computing devices such as computers or the like [paragraph 0037] comprises of a processor); and 
a memory configured to store computer readable instructions that, when executed by the processor, cause the communication apparatus to provide execution (it is inherent that a remote UE, which can include computing devices such as computers or the like [paragraph 0037] comprises of a memory and instructions to operate the remote UE accordingly as known in the art) comprising: 
sending, after performing radio link control layer function processing and adaptation function processing (the remote UE has a PC5 RLC layer and optional adaption layer to communicate with the relay UE)[paragraph 0052], uplink data (i.e. PDCP PDU) to a donor (i.e. serving or source) base station (i.e. eNB)[refer Fig. 2A; 215] by using at least one relay node [refer Fig. 2A; 210][paragraph 0057], the uplink data sent to the donor base station [paragraph 0057] comprises at least one of: 
information about an identifier of the terminal device (the remote UE is identified in the adaption layer header on the Uu)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (remote UE bearers are indicated by additional information included in the PDCP layer within the adaption layer header of PDCP PDU)[paragraph 0052].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3,5,6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. (US Pub. 2020/0187152)(K1 hereafter) in view of Wang et al. (US Pub. 2012/0039245)(W1 hereafter).

Regarding claim 3, K1 teaches the data from the second network node includes downlink data (i.e. data to be transmitted to UE)[paragraph 0052], the second network node is a donor base station (i.e. source eNB)[refer Fig. 2A; 215]; 
the first-part processing and the second-part processing are sequentially performed (i.e. in one direction) on the downlink data (the relay translates the PC5 layers to Uu layers and vice versa (i.e. from eNB to remote UE) [paragraph 0055], the relay provides connections from eNB to remote UE to transport data [paragraph 0057]); and 
the first-part processing comprises: the physical layer function processing (i.e. PHY layer), the media access control layer function processing (i.e. MAC layer), and the adaptation function processing (i.e. adaption layer)[paragraph 0055]; and 
the second-part processing comprises: the simplified radio link control layer function processing (i.e. RLC layer), the media access control layer function processing (i.e. MAC layer), and the physical layer function processing (i.e. PHY layer)[paragraph 0052].  
  	However K1 fails to disclose the third network node is a fourth relay node.
W1 discloses an intermediate relay node in communication with an access relay node to provide communication between a UE from an eNB [refer Fig. 1][paragraph 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay between a remote UE and an eNB [refer K1; Fig. 2A] to incorporate multiple relays that can be between a UE and an eNodeB to provide communication as taught by W1.  One would be motivated to do so to provide the use of a multihop transmission between a UE and an eNB to a known system to yield predictable results [refer W1; paragraph 0005].

Regarding claim 5, K1 teaches the downlink data includes at least one of: information about an identifier of the terminal device (the UE is identified in the adaption layer header on the Uu by an identifier)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (UE bearers are indicated by additional information in the DPCP layer within the adaption layer header)[paragraph 0052].  

Regarding claim 6, K1 teaches the data from the second network node includes uplink data (data can be from a remote UE to an eNB)[paragraph 0057], the second network node is a terminal device [refer Fig. 2A; 205], and the third network node a donor base station (i.e. source eNB)[refer Fig. 2A; 215]; 
the first-part processing and the second-part processing are sequentially performed (i.e. in one direction) on the uplink data (the relay translates the PC5 layers to Uu layers (i.e. from UE to eNB) and vice versa  [paragraph 0055], the relay provides connections from eNB to remote UE to transport data [paragraph 0057]); and 
the first-part processing comprises: the physical layer function processing (i.e. PHY layer), the media access control layer function processing (i.e. MAC layer), and the adaptation function processing (i.e. adaption layer)[paragraph 0055]; and 
the second-part processing comprises: the simplified radio link control layer function processing (i.e. RLC layer), the media access control layer function processing (i.e. MAC layer), and the physical layer function processing (i.e. PHY layer)[paragraph 0052].  

Regarding claim 7, K1 teaches the data from the second network node includes uplink data (data can be from a remote UE to an eNB)[paragraph 0057], and the third network node is a donor base station (i.e. source eNB)[refer Fig. 2A; 215]; 
the first-part processing and the second-part processing are sequentially performed (i.e. in one direction) on the uplink data (the relay translates the PC5 layers to Uu layers (i.e. from UE to eNB) and vice versa  [paragraph 0055], the relay provides connections from eNB to remote UE to transport data [paragraph 0057]); and 
the first-part processing comprises: the physical layer function processing (i.e. PHY layer), the media access control layer function processing (i.e. MAC layer), and the adaptation function processing (i.e. adaption layer)[paragraph 0055]; and 
the second-part processing comprises: the simplified radio link control layer function processing (i.e. RLC layer), the media access control layer function processing (i.e. MAC layer), and the physical layer function processing (i.e. PHY layer)[paragraph 0052].  
However K1 fails to disclose that the second network node is a sixth relay node.
W1 discloses an intermediate relay node in communication with an access relay node to provide communication between a UE from an eNB [refer Fig. 1][paragraph 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay between a remote UE and an eNB [refer K1; Fig. 2A] to incorporate multiple relays that can be between a UE and an eNodeB to provide communication as taught by W1.  One would be motivated to do so to provide the use of a multihop transmission between a UE and an eNB to a known system to yield predictable results [refer W1; paragraph 0005].

Regarding claim 8, K1 teaches the uplink data comprises at least one of: information about an identifier of the terminal device (the UE is identified in the adaption layer header on the Uu by an identifier)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (UE bearers are indicated by additional information in the DPCP layer within the adaption layer header)[paragraph 0052].  

Regarding claim 9, K1 teaches the uplink data comprises at least one of: information about an identifier of the terminal device (the UE is identified in the adaption layer header on the Uu by an identifier)[paragraph 0053], information about an identifier of a radio bearer of the terminal device (UE bearers are indicated by additional information in the DPCP layer within the adaption layer header)[paragraph 0052].  

Claims 10,12,15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Yi et al. (US Pub. 2002/0065093)(Y1 hereafter).

Regarding claim 10, K1 fails to disclose during the simplified radio link control layer function processing, segmentation is performed on a received radio link control layer protocol data unit, and obtained segments correspond to new radio link control layer protocol data units.  
	Y1 discloses RLC of a data transmission device comprises segmenting service data units so as to divide the service data units into at least one protocol data unit [paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay with an RLC layer between a remote UE and an eNB [refer K1; paragraph 0055] to incorporate RLC procedures that include segmenting service data units to create protocol data units as taught by Y1.  One would be motivated to do so to provide the use of a known procedure in the field of endeavor to yield predictable results.

Regarding claim 12, K1 teaches a data packet obtained after the adaptation function processing comprises: information related to an adaptation function (i.e. information included in the PDCP layer within the adaption layer header added to a PDCP PDU)[paragraph 0052].
However K1 fails to disclose a radio link control layer protocol data unit.  
	Y1 discloses RLC of a data transmission device comprises segmenting service data units so as to divide the service data units into at least one protocol data unit [paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay with an RLC layer between a remote UE and an eNB [refer K1; paragraph 0055] to incorporate RLC procedures that include segmenting service data units to create protocol data units as taught by Y1.  One would be motivated to do so to provide the use of a known procedure in the field of endeavor to yield predictable results.

Regarding claim 15, K1 teaches a data packet obtained after the adaptation function processing comprises: information related to an adaptation function (i.e. information included in the PDCP layer within the adaption layer header added to a PDCP PDU)[paragraph 0052].
However K1 fails to disclose a radio link control layer protocol data unit.  
	Y1 discloses RLC of a data transmission device comprises segmenting service data units so as to divide the service data units into at least one protocol data unit [paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay with an RLC layer between a remote UE and an eNB [refer K1; paragraph 0055] to incorporate RLC procedures that include segmenting service data units to create protocol data units as taught by Y1.  One would be motivated to do so to provide the use of a known procedure in the field of endeavor to yield predictable results.

Regarding claim 18, K1 teaches a data packet obtained after the adaptation function processing comprises: information related to an adaptation function (i.e. information included in the PDCP layer within the adaption layer header added to a PDCP PDU)[paragraph 0052].
However K1 fails to disclose a radio link control layer protocol data unit.  
	Y1 discloses RLC of a data transmission device comprises segmenting service data units so as to divide the service data units into at least one protocol data unit [paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing a relay with an RLC layer between a remote UE and an eNB [refer K1; paragraph 0055] to incorporate RLC procedures that include segmenting service data units to create protocol data units as taught by Y1.  One would be motivated to do so to provide the use of a known procedure in the field of endeavor to yield predictable results.

Claims 11,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Wang et al. (US Pub. 2012/0224525)(W2 hereafter).

Regarding claim 11, K1 fails to disclose during the simplified radio link control layer function processing, at least one or more of the following actions are performed: sending a received report about a receiving state of a radio link control layer service data unit to a data transmit end.  
	W2 discloses that a PDCP entity can be within a user equipment, an eNB or a relay, the modules allow for transmitting and receiving [paragraph 0103], the modules are configured to transmit to the opposite PDCP entity a PDCP PDU that is used to request the transmission of a status report [paragraph 0104], the PDCP protocol layer being an RLC layer [refer paragraph 0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for a relay providing PDCP PDUs between a remote UE and an eNB [refer K1; paragraph 0057] to incorporate the use of entities present on the UE and the eNB to request a report from the opposite entity as taught by W2.  One would be motivated to do so to provide improved quality of service and performance [refer W2; paragraph 0033].

Regarding claim 14, K1 fails to disclose the radio link control layer function processing, comprises: sending a report about a receiving state of a radio link control layer service data unit to the terminal device by using the at least one relay node, wherein the report about the receiving state is not parsed (i.e. generated) by the at least one relay node.  
	W2 discloses that a PDCP entity can be within a user equipment, an eNB or a relay, the modules allow for transmitting and receiving [paragraph 0103], the modules are configured to transmit to the opposite PDCP entity a PDCP PDU that is used to request the transmission of a status report [paragraph 0104], the PDCP protocol layer being an RLC layer [refer paragraph 0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for a relay providing PDCP PDUs between a remote UE and an eNB [refer K1; paragraph 0057] to incorporate the use of entities present on the UE and the eNB to request a report from the opposite entity as taught by W2.  One would be motivated to do so to provide improved quality of service and performance [refer W2; paragraph 0033].

Regarding claim 17, K1 teaches the radio link control layer function processing, comprises: sending a report about a receiving state of a radio link control layer service data unit to the donor base station by using the at least one relay node, the report about the receiving state is not parsed (i.e. generated) by the at least one relay node.  
	W2 discloses that a PDCP entity can be within a user equipment, an eNB or a relay, the modules allow for transmitting and receiving [paragraph 0103], the modules are configured to transmit to the opposite PDCP entity a PDCP PDU that is used to request the transmission of a status report [paragraph 0104], the PDCP protocol layer being an RLC layer [refer paragraph 0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for a relay providing PDCP PDUs between a remote UE and an eNB [refer K1; paragraph 0057] to incorporate the use of entities present on the UE and the eNB to request a report from the opposite entity as taught by W2.  One would be motivated to do so to provide improved quality of service and performance [refer W2; paragraph 0033].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412





/JAMAL JAVAID/Primary Examiner, Art Unit 2412